Exhibit 10.2

Green Mountain Coffee Roasters, Inc.

Executive Management Short-Term Incentive Plan for FY 2007

 

I. INTENT

The Executive Management Short-Term Incentive Plan for fiscal year 2007 (the
period from October 1, 2006 to September 29, 2007) is designed to recognize the
contributions of key management employees to the achievement of business goals
and objectives through a monetary bonus.

 

II. PLAN FORMULA

 

  a. Qualifier

In order for a participant to qualify for a bonus award, the participant must
have performed their duties satisfactorily, in accordance with policies and
procedures and in a manner that will enhance the quality of the working
experience at, the image of and reputation of Green Mountain Coffee Roasters
(GMCR).

 

  b. Payout

The participant may earn a bonus on an annual basis during the plan year based
on a combination of the Green Mountain Coffee Roasters reaching the Operating
Profit Growth target, the Sales Growth target, and the achievement of individual
goals. See schedule A for details.

 

III. EFFECTIVE DATE

The terms and conditions of this Plan are for fiscal year 2007 of Green Mountain
Coffee Roasters, Inc. (October 1, 2006 to September 29, 2007).

 

IV. ELIGIBLE EMPLOYEES

 

  a. Participation is limited to executive management employees of Green
Mountain Coffee Roasters identified by the CEO and Human Resources. Plan
participants are characteristically defined as Senior Leaders and include:

 

  i. VP of Sales

 

  ii. VP of Marketing

 

  iii. VP of Supply Chain Operations

 

  iv. Chief Information Officer

 

  v. VP of Corporate Social Responsibility

 

  vi. VP of Environmental Affairs

 

  b. To be eligible, a participant must be employed in an identified executive
management position for a minimum of six months during each applicable fiscal
year. Bonus payments to participants with at least six months service but less
than twelve full months service in an identified executive management position
will be prorated based on the number of months in the identified executive
management. One half month is considered a full month.

 

  c. A participant who retires, dies, transfers to a position not covered by
this Plan, or is placed on a leave of absence or lay-off, receives a prorated
bonus payment under this plan provided IV (b) above is satisfied.



--------------------------------------------------------------------------------

  d. A participant who resigns or is terminated for cause or unsatisfactory
performance prior to receipt of payment receives no bonus payment under this
Plan. A participant under a corrective action plan at the time of payout will
not receive a payout.

 

V. BONUS TERMS, CONDITIONS, AND PAYMENTS

 

  a. The provisions of this Plan do not constitute a contract of employment.

 

  b. Bonus payments are made as soon as practical following the issuance of the
audited financial statements of GMCR for the applicable fiscal year, but no
later than December 31, 2007.

 

  c. Annual payouts are made in accordance with GMCR’s financial policies and
procedures.

 

  d. Taxes will be withheld in accordance with Local, State, and Federal laws.

 

  e. At the discretion of the plan administrator and based on the availability
of equity instruments, the bonus can be taken in stock.

 

VI. ADMINISTRATION

 

  a. This Plan is administered by Human Resources of GMCR. The HR team reviews
and approves all individual bonus payments. Human Resources is guided by the
intent of this Plan to provide a motivating bonus that rewards employees for
their contributions to GMCR.

 

  b. The CEO and VP of Human Resources/Organizational Development have full
power to construe or interpret this Plan and to make adjustments when, in its
opinion, inequities may result. Their decision will prevail in all disputes.

 

  c. Because business conditions may change, the Compensation Committee of the
Board of Directors of GMCR reserve the right to amend, modify, or cancel this
Plan at anytime with written notice to the participants.